DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 02/08/2021 is acknowledged.  The traversal is on the ground(s) that Invention I and Invention II are not distinct, and it would not provide undue burden upon the Examiner in comparison with the additional expense and delay to Applicant in having to protect the additional subject matter recited by non-elected claims.  This is not found persuasive because of the following reasons.
a/ The inventions are distinct from each other because:
The invention I has separate utility such as an electronic device having a function of switching, based on detecting the event, from the first lens to the second lens. The invention Group I does not require a memory to store a first attribute of a first camera and a second attribute of a second camera, and outputting a frame after capturing a first image by a first camera and before outputting a second image captured by the second camera, as require in invention Group II. The invention Group II does not require a function of switching, based on detecting the event, from the first lens to the second lens, as require by invention Group I. See MPEP § 806.05(d).
b/ The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); and the prior art applicable to Invention I would not likely be applicable to Invention II.
Therefore, it causes a serious burden on the Examiner if examination is performed for both inventions I and II, and the restriction is not required.


Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/08/2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application IN 201841043788 filed in India on 10/07/2019. It is noted, however, that applicant has not filed a certified copy of the Indian application IN 201841043788 as required by 37 CFR 1.55.

Acknowledgment is made of applicant's claim for foreign priority based on application IN 201841038833 filed in India on 10/12/2018. Receipt is acknowledged of certified copies of Indian application IN 201841038833 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2019 and 03/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-8, 17-20 are objected to because of the following informalities: 
Claim 1 (line 11), “the second frame , wherein the at least one” should be changed to                    --the second frame, wherein the at least one--.


Claims 2-8 are objected as being dependent from claim 1.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, the prior art fails to show or fairly suggest an electronic device for switching between a first lens and a second lens, comprising:
a processor coupled with the memory, the processor being configured to:
detect an event that causes the electronic device to transition from displaying the first frame to displaying a second frame showing a FOV of the second lens;
generate, based on detecting the event, at least one intermediate frame for transitioning from the first frame to the second frame; and
switch, based on detecting the event, from the first lens to the second lens and display the second frame, wherein the at least one intermediate frame is displayed after the first frame is displayed and before the second frame is displayed while the switching is performed, in combination with other claimed elements.
Claims 10-16 are allowed as being dependent from claim 9.

Claims 1-8 are method claims of apparatus claims 9-16, respectively; therefore, claims 1-8 are allowed for the reasons given in claims 9-16, respectively.

Conclusion

This application is in condition for allowance except for the objections to claims 1-8, and 17-20 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griffith et al. (US 9,118,826) discloses dual camera sensor camera.
LEE et al. (US 2017/0272650) discloses multiple lens system and portable electronic device employing the same.
CHANG et al. (US 2016/0057344) discloses electronic device having a photographing function and photographing method thereof.
NAKASHIMA et al. (US 2013/0177080) discloses image process g apparatus, image capturing apparatus, and program.
MAITLEN et al. (US 2020/0013231) discloses 3-D transition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/12/2021